Citation Nr: 9929901	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  91-41 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disorders of the 
left knee and left hip as secondary to a left ankle disorder.

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1988, March 1995, and 
November 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In January 1992, August 1994, February 1996, and February 
1997, the Board remanded this case to the RO for further 
development of the evidence.  The case was most recently 
returned to the Board in August 1999.  


FINDINGS OF FACT

1.  The veteran developed PTSD as a result of stressors in 
service.

2.  There is no competent medical evidence that a left ankle 
disorder caused or aggravated disorders of the left knee and 
left hip.

3.  Gastroesophageal reflux disease is primarily manifested 
by epigastric distress, heartburn, and regurgitation; the 
disability is not productive of considerable impairment of 
health.



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999).

2.  A claim of entitlement to service connection for 
disorders of the left knee and left hip as secondary to a 
left ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  An evaluation in excess of 10 percent for 
gastroesophageal reflux disease is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.115, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts with regard to that claim 
have been properly developed.  No further assistance to the 
veteran with regard to the claim for service connection for 
PTSD is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and providing that the 
claimed stressor is consistent with the circumstances, 
conditions, hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the veteran's case, a VA psychiatric examination in May 
1992 yielded a clear diagnosis of PTSD.  The psychiatric 
examiner found a link between the veteran's current PTSD 
symptomatology and stressors in Vietnam, which included 
seeing a friend killed when a truck exploded going over a 
mine.

The veteran's service personnel records do not show that he 
personally engaged in combat with the enemy in Vietnam, and, 
therefore, credible supporting evidence of a stressor is 
required for service connection.

In written statements submitted to the RO and in testimony at 
a personal hearing in January 1998, the veteran has asserted 
that he witnessed the death of a friend named "[redacted]" when 
the truck in which [redacted] was riding in a convoy went over 
a mine and exploded.

A report of casualty by the office of the Army Adjutant 
General reveals that [redacted] died on October [redacted], 
1967, in Vietnam, as the result of injuries received while a 
passenger in a military vehicle which hit a hostile mine.  

In July 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) reported that:  The 
veteran's assigned unit, the 228th Supply and Service 
Company, was located at Tay Ninh during October 1967; 
[redacted] was killed in action on October [redacted], 1967, as 
a result of an explosive device in the area of "Bear Cat"; 
and both Tay Ninh and Bear Cat were in the III Corps Tactical 
Zone.  The Adjutant General records show that [redacted]
was assigned to a different unit, which was located in 
the III Corps Tactical Zone.

The Board finds that the veteran's statements and testimony 
concerning his witnessing the death of [redacted] to be 
credible.  The unit history of the 228th Supply and Service 
Company stated that its functions included supply to 
divisional and nondivisional units at Tay Ninh and other 
locations, as directed by headquarters.  The veteran's 
account of being in a convoy on October [redacted], 1967, is, the 
Board finds, consistent with his unit's responsibilities.

Although service department records do not conclusively show 
that the veteran witnessed the death of [redacted], the 
Board finds that the preponderance of the evidence, including 
the veteran's credible testimony, is in favor of a finding 
that he did in fact witness that event.  The service records, 
to the extent that they show the veteran and [redacted] were in 
close proximity in October 1967, constitute credible 
supporting evidence that the claimed stressor occurred.  The 
requirements of 38 C.F.R. § 3.304(f) are thus met, and 
entitlement to service connection for PTSD is established.  

II.  Secondary Service Connection for Left Knee and Left Hip

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Claims 
for secondary service connection must be well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the veteran's case, service connection is in effect for 
residuals of left ankle sprain, status post reconstructive 
procedure.  He has alleged that a left knee disorder and a 
left hip disorder are related to his service-connected left 
ankle disorder.

At a VA orthopedic examination in August 1994, the diagnoses 
were:  Residuals of left ankle injury, status post 
reconstruction with removal of loose body; low back and left 
hip pain, probable degenerative changes in the lumbar spine; 
and left knee pain, examination without significant abnormal 
findings.  The examiner stated that, with the information 
available, he was unable to say that the problems with the 
veteran's left ankle were the cause of his other complaints.

No physician has found that the veteran's service-connected 
left ankle disorder caused or aggravated disorders of the 
left knee and left hip, and, therefore, there is no competent 
medical evidence of a nexus between the left ankle disorder 
and left knee/hip disorders.  The claim for secondary service 
connection for left knee and left hip disorders is thus not 
well grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.310(a); Allen.  The veteran's 
statements of his belief that there is a relationship between 
the left ankle and left knee/hip disorders do not serve to 
make his claim well grounded.  Espiritu.

III.  Increased Rating for GERD

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's claim for an increased rating for 
gastroesophageal reflux disease (GERD) is well grounded.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required with regard to that claim in order to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).

38 C.F.R. § 4.20 provides that, when a condition not listed 
in VA's Schedule for Rating Disabilities is encountered, it 
will be permissible to rate under a closely related disease 
in which the functions affected, anatomical localization, and 
symptomatology are closely analogous.  Pursuant to that 
regulation, the veteran's service-connected GERD is rated as 
analogous to a hiatal hernia.

38 C.F.R. § 4.115, Diagnostic Code 7346, provides that a 30 
percent rating for hiatal hernia requires persistently 
recurrent epigastric distress, with dysphagia (difficulty in 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, which is 
productive of considerable impairment of health.  A 10 
percent rating is warranted for hiatal hernia with two or 
more of the symptoms for a 30 percent rating of less 
severity.

In the veteran's case, at a VA stomach examination in 
September 1996, the veteran complained of dyspepsia, with 
increased burping, a bloating sensation, regurgitation of 
food, an acid taste in the mouth, with occasional heartburn 
on and off for several years.  The examiner found that the 
veteran suffered from GERD, which may have been exacerbated 
in the past by use of nonsteroidal anti-inflammatory drugs.  
Medications were prescribed.

In August 1996 a VA esophagogastroduodenoscopy (EGD) showed 
mild esophagitis as a result of GERD with helicobacter pylori 
positive gastritis, with no acute ulcerations noted.

At a VA GI clinic in September 1997, it was noted that the 
veteran had only partial relief of symptoms with the use of 
medication.  

In November 1997, a VA EGD showed:  Mild esophagitis, with a 
small hiatal hernia; and mild gastritis, helicobacter pylori 
negative.

At a VA examination in February 1998, the veteran complained 
of stomach gas, acid reflux with heartburn, abdominal 
cramping and, at times, pain in the left arm.  He had reflux 
symptoms about once a day and occasional regurgitation of 
liquid; he had occasional nausea but no vomiting.  An upper 
GI series showed a hiatal hernia without reflux or reflux 
esophagitis.  The diagnosis was history of GERD and hiatal 
hernia.

At a VA examination in April 1998, findings included pain in 
the epigastric and mesogastric areas on an almost daily basis 
and periodic vomiting.

In a statement received in September 1998, the veteran said 
that he had frequent gastric discomfort in his stomach and 
chest, regurgitation, and substernal, arm, shoulder and neck 
pain.

Also in September 1998, in a letter to a member of Congress, 
the veteran stated that:  His stomach stayed filled with gas; 
he was constantly constipated; he had gas/constipation on one 
day and abdominal distress/diarrhea the next day.

At the hearing in January 1998, the veteran testified that he 
was working as a minister.

Applicable regulations provide that, when there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture presented more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In the veteran's case, the Board finds that the disability 
picture presented by his GERD does not more nearly 
approximate the criteria for a 30 percent rating under 
Diagnostic Code 7346.  Clinical findings have included 
recurrent epigastric distress with heartburn and 
regurgitation, but substernal or arm or shoulder pain has not 
been objectively demonstrated, and considerable impairment of 
health as a result of GERD has not been shown.  Therefore, a 
rating in excess of 10 percent for GERD is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.20, 4.115, Diagnostic 
Code 7346.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is granted.  

Service connection for disorders of the left knee and left 
hip as secondary to a left ankle disorder is denied.  

An increased evaluation for gastroesophageal reflux disease 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

